The Honorable Bob Bullpck          Opinion No. H- 894
Comptroller of Public Accounts
104 L.B.J. State Office Building   Re: Tax exemption for
Austin, Texas 78711                surviving spouses and
                                   children of disabled
                                   veterans.
Dear Mr. Bullock:

     You have requested our opinion concerning the proper
construction of sections 0 and 9 of,article 7150h, V.T.C.S.,
relating to tax exemptions for surviving spouses and children
of deceased disabled veterans. Article 7150h was passed by
the Legislature pursuant to article 8, section 2(b) of the
Texas Constitution, and grants to disabled veterans with
service connected disabilities an exemption from all property
taxes of up to $3,000 of the assessed value of their property.
Additionally, Section 8 of article 7150h provides:

             The surviving spouse of a deceased
          disabled veteran, who at the time of his
          death was entitled to an exemption under
          Section 3 of this Act, is entitled to
          an exemption equal to the amount the
          deceased disabled veteran was entitled
          to receive at the time of his death, if
          the surviving spouse is unmarried.

The amount of the exemption to which a deceased disabled
veteran was entitled to receive at the time of his death
depends on the extent of his disability.  Section 9 provides
in part:




                      P. 3762
                                                             ..   c




The Honorable Bob Bullock - page 2   (H-894)



              (a) This section applies only if there
          is no person receiving an exemption under
          Section 8 of this Act.

              (b) Each qualified child of a deceased
          disabled veteran who was entitled to an
          exemtion under Section 3 of this Act at
          the time of his death is entitled to an
          exemption from property taxes in an amount
          determined under Subsection (c) of this
          section.

              (c) The amount of the exemption allowable
          under Subsection (b) of this section is
          determined by dividing the amount of the
          exemption to which the deceased disabled
          veteran was entitled at the time of his
          death by the number of qualified children.
          . . .

You ask whether sections 8 and 9 grant an exemption only to
survivors of those deceased disabled veterans who were actually
eligible to receive an exemption at the time of their death,
or if those sections should be read to provide an exemption
also to survivors of those disabled veterans who died prior
to the enactment of article 7150h.

     If the language "an exemption equal to the amount the
deceased disabled veteran was entitled to receive at the
time of his death" is construed to mean that the veteran
must have been legally entitled to the exemption when he
died, the relief afforded by sections 8 and 9 would go
only to survivors of those disabled veterans dying after
January 1, 1976. This was clearly not the intention of the
Legislature.   Section 1 of article 7150h exempts from all
property taxes

          the value of assessed property owned by
          a disabled veteran -
                             or b the surviving:
          fpouse or children of a deceased veteran
          in the amounts orovzea  in this Act.
          (Emphasis addedj.

To restrict the statutory exemption of sections 8 and 9 only
to survivors of those disabled veterans who have died since
January 1, 1976, would give sections 8 and 9 negligible
immediate effect, and would render the benefits of article
7150h meaningless to the many survivors of disabled veterans

                        P. 3763
The Honorable Bob Bullock - page 3      (H-894)



who died before January 1, 1976. We find it inconceivable
that the Legislature intended such a negligible immediate
application of article 7150h to the survivors of disabled
veterans. We believe it sufficiently clear that the Legis-
lature did not intend that result, but merely intended
sections 8 and 9 to require the amount of exemption to which
a surviving spouse or child is entitled to be determined by
the percentage of service connected disability suffered by
the deceased at the time of death.

                         SUMMARY

          The grant to the surviving spouse and
          children of a deceased disabled veteran
          of an exemption from all property taxes
          in an amount equal to that the deceased
          disabled veteran was entitled tom receive
          at the time of his death applies both to
          survivors of those disabled veterans who
          died before the effective date of article
          7150h, V.T.C.S., and to survivors of those
          disabled veterans who died thereafter.
          Sections 8 and 9 of article 7150h, V.T.C.S.,
          require that the amount of the exemption be
          determined by the percentage of service
          connected disability suffered by the
          deceased at the time of death.

                           -Very truly yours,




                             Attorney General of Texas
                    //




Opinion Committee

jwb                        P. 3764